[image01.jpg]
 
 
 

  June 26, 2016

 
 
 
James Schuermann
16 Meadowbrook Road
Dover, MA 02030
 


 
Dear Jim,
 
Reference is made to the employment letter (the “Agreement”) between you and
HeartWare, Inc. (the “Company”), dated December 5, 2008, as amended from time to
time.  You and the Company desire to amend the Agreement in the manner described
below.
 
 
1.
Total Salary.  Section 5(c) of the Agreement shall be deleted in its entirety
and replaced by the following:

 
If your employment is terminated by the Company without “Cause” (as defined
below) or by you for “Good Reason” (as defined below) coincident with or within
18 months after a Change in Control (as defined below), and subject to the
notice and release requirements described below, the Company shall cause to be
paid, on or beginning within 15 days after your termination of employment, (i) a
lump-sum cash payment in an amount equal to one times your Total Salary; and
(ii) the employee portion of your COBRA continuation coverage (to the extent
that you elect coverage) for a period of 12 months or, if earlier, until you
become entitled to participate in another employer’s health plan. The severance
pay provided under this Section 5(b) shall supersede, and not be in duplication
of, the severance pay provided under Section 5(a).  “Total Salary” means your
current Base Salary plus your current target annual cash bonus assuming 100%
corporate and individual achievement.
 
 
2.
No Other Changes. The terms and conditions of the Agreement, to the extent not
modified hereby, will continue to apply as specified in the Agreement.

 
To indicate your acceptance of these updated terms and conditions of your
employment, please sign below.
 

 
Sincerely,
    HEARTWARE, INC.                             BY:  /s/ Douglas Godshall    
Title:   President and CEO  

 

 
 
 
Accepted and agreed:
                   /s/ Jim Schuermann  
Jim Schuermann
 

 
 

--------------------------------------------------------------------------------